Citation Nr: 0311742	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  94-25640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in a 30 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Casula, Counsel


REMAND

The veteran served on active duty from  March 1966 to 
November 1971.  

This case came to the Board of Veterans' Appeals (Board) from 
a July 1993 RO decision which denied an increase in a 30 
percent rating for PTSD.  An RO hearing was held in May 1996.  
The Board remanded this issue to the RO in February 1998 for 
further development of the evidence.  In a November 1999 
decision, the Board denied the claim for an increased rating 
for PTSD.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  An April 2001 Court 
order vacated the Board decision on this issue and remanded 
the claim for the Board, primarily for the Board to address 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

In May 2002, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook additional development 
of the evidence on the claim for an increased rating for 
PTSD.  The development has been completed.  However, that 
regulation which permitted Board development of evidence was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Moreover, given the lapse of time 
since the last VA psychiatric examination, a current 
examination is warranted.

In view of foregoing, the case must be remanded for the 
following: 

1.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor.  

2.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the VCAA, the RO 
should review the claim for an increased 
rating for PTSD, with particular 
attention to evidence received since the 
last supplemental statement of the case.  
If the claim is denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


